DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The amendments to the Specification filed 2/22/2021 are acceptable and have been entered. 

Terminal Disclaimer
The terminal disclaimer filed on 2/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,913,945 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 15-17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olson et al. (US Pat 4,819,692) in view of Doyle et al. (PG PUB 2003/0136932).
Re claim 13, Olson discloses a method of providing a medical connector (as seen in Fig 3, the medical connector 30 exists and thus, it is "provided"), the method comprising: providing a housing 50 (Fig 3) including a proximal portion (the right half, as seen in Fig 3) and a distal portion (the left half, as seen in Fig 3); providing a first engagement member 10 (as seen in Fig 3; it is noted that the claim does not require the first engagement member to be a part of the medical connector); providing a second engagement member 36 (Fig 3) being located within the distal portion of the housing (as seen in Fig 3); and providing a valve member 32 (Fig 3) being longitudinally movable between a closed position (as seen in Fig 3) and an open position (as seen in Fig 4), the valve member comprising: an internal fluid pathway 48 (Fig 3), a proximal end (to the right in Fig 3) being moveable between the open position and the closed position (as seen in Fig 3,4), the moveable proximal end comprising an open-ended proximal end surface (as seen in Fig 3 and labeled in annotated Fig A below), at least one distal opening 44 (Fig 3), and a distal end portion (the portion of 32 distal to seat 42, as seen in Fig 3 and labeled in annotated Fig A below) being located in a distal direction from the at least one distal opening (as seen in Fig 3, annotated Fig A below), the distal end portion being configured to obstruct fluid communication between the second engagement member and the  internal fluid pathway when in the closed position (as seen in Fig 3; Col 2, Line 66 - Col 3, Line 1), wherein the valve member when in the closed position is configured to inhibit fluid flow through the internal fluid pathway (as 
Doyle, however, teaches a method of providing a medical connector 10 (Fig 1; substantially similar to connector 30 of Olson) that comprises providing a housing 12 (Fig 1; substantially similar to the housing of Olson), providing a first engagement member 24 (Fig 1; substantially similar to first engagement member 10 of Olson), providing a second engagement member 16 (Fig 1; substantially similar to second engagement member 36 of Olson), and providing a valve member 18 (Fig 1,2; substantially similar to valve member 32 of Olson) movable between a closed position (as seen in Fig 2) and an open position (as seen in Fig 4) within the second engagement member, wherein the first engagement member is a female luer and the second engagement member is a male luer projection (Para 32) for the purpose of use in hospitals such as in IV lines (Para 2,3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Olson to include the first engagement member as a female luer and to include the second engagement 

    PNG
    media_image1.png
    612
    878
    media_image1.png
    Greyscale

Re claim 15, Olson discloses that the valve member is formed of a single piece of material (as seen in Fig 3).
Re claim 16, Olson discloses that the at least one distal opening of the valve member comprises two distal openings (as seen in Fig 3; Col 3, Line 2 recites "ports 44" which means there are at least two different ports, i.e. openings).
Re claim 17, Olson discloses that the distal end portion of the valve member comprises a plug (as seen in Fig 3; Col 2, Line 66 - Col 3, Line 1).
Re claim 19, Olson as modified by Doyle in the rejection of claim 13 above discloses that the valve member extends along the housing from: (i) a first region of the medical connector that is configured to receive an end of a medical article (the "first 
Re claim 20, Olson discloses providing a biasing member 38 (Fig 3) being configured to assert a restoring force on the valve member, the restoring force being configured to move the valve member longitudinally within the housing to the closed position (Col 3, Lines 42-45), wherein the biasing member contacts a proximal half of the valve member (via indirect contact between retaining ring 37, as seen in Fig 3).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olson et al. (US Pat 4,819,692)/Doyle et al. (PG PUB 2003/0136932) in view of Chu et al. (US Pat 5,489,274).
Re claim 14, Olson discloses a distal-most end tip of the valve member (the portion of the "distal end portion" (labeled in annotated Fig A above) that is distal to the seal 39), but Olson/Doyle does not disclose that the open-ended proximal end surface is wider than this distal-most end tip of the valve member.  Chu, however, teaches providing a medical connector 2 (Fig 2) with a proximal end (on element 14, Fig 2; comparable to the proximal end of element 32 of Olson) and a distal-most end tip (on element 6, Fig 2; comparable to the distal-most end tip of element 36 of Olson or of element 16 of Doyle), wherein the proximal end has an open-ended proximal end surface that is wider than the distal-most end tip (as seen in Fig 2); Chu teaches that providing the proximal end and the second engagement members with these sizes results in them being luers (like in Doyle) which allow for attaching to common .
Claims 23-29, 31 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olson et al. (US Pat 4,819,692) in view of Chu et al. (US Pat 5,489,274).
Re claim 23, Olson discloses a method of providing a medical connector (as seen in Fig 3, the medical connector 30 exists and thus, it is "provided") configured to receive a male end of a medical article (Col 2, Lines 48-51), the method comprising: providing a housing (the proximal portion of 50 without threads 34 formed thereon, as seen in Fig 3; labeled in annotated Fig B below) comprising a proximal region (labeled “P” in annotated Fig B below) and a distal region (labeled “D” in annotated Fig B below) being separate from the proximal region (as seen in annotated Fig B below), the proximal region being joined with the distal region (via the middle region, labeled “M”, as seen in annotated Fig B below); providing a female end (the proximal portion of 32 
Chu, however, teaches providing a medical connector 2 (Fig 2) with a female end (the portion of 14 having threads 15 formed thereon, as seen in Fig 2 and labeled in annotated Fig C below; comparable to the "female end" of Olson labeled in annotated Fig B) and a male projection 6 (Fig 2; comparable to the "male projection" of Olson), wherein the female end has a portion extending distally therefrom (extending between the threads 15 and housing 16, as seen in Fig 2 and labeled as "portion" in annotated Fig C below; comparable to the "valve member" of Olson), wherein a proximal-most end of this portion is wider than a distal-most end tip of the male projection (as seen in Fig 2 and annotated Fig C below); Chu teaches that providing the male projection, female end and portion extending distally from the female end with these sizes results in luers which allow for attaching to common connectors, such as those found in syringes and catheters, respectively (Col 6, Lines 57-61 and Col 8, Lines 15-19). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Olson to include the female end and the portion extending distally therefrom (i.e. the proximal portion of the valve member) and the male projection such that the 

    PNG
    media_image2.png
    712
    801
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    613
    812
    media_image3.png
    Greyscale

Re claim 24, Olson discloses that at least a portion of the valve member is positioned within the male projection in the closed position (as seen in Fig 3).
Re claim 25, Olson discloses that the proximal-most end of the valve member comprises a proximal-facing opening (as seen in Fig 3 and annotated Fig B above, the "proximal-most end of the valve member" abuts the "female end" and since the pathway 48 runs therethrough, this is the "proximal-facing opening").
Re claim 26, Olson discloses that the at least one opening of the valve member further comprises two distal openings (as seen in Fig 3; Col 3, Line 2 recites "ports 44" which requires at least two ports/openings).
Re claim 27, Olson discloses that the valve member is formed of a single piece of material (as seen in Fig 3).
Re claim 28, Olson discloses that the valve member extends along the housing from: (i) a first region of the medical connector that is configured to receive the male end of the medical article (the "first region" being the region of the medical connector where the "female end" resides; thus as seen in annotated Fig B above, the proximal end of the valve member abuts that region and extends from that region), to (ii) a second region of the medical connector containing the male projection (the "second region" being the region of the medical connector where the "threaded shroud" resides).
Re claim 29, Olson discloses that the distal-most end tip of the valve member comprises a plug (as seen in Fig 3).
Re claim 31, Olson discloses providing a biasing member 38 (Fig 3) being configured to assert a restoring force on the valve member, the restoring force being configured to move the valve member longitudinally within the housing to the closed position (Col 3, Lines 42-45), wherein the biasing member contacts a proximal half of the valve member (via indirect contact between retaining ring 37, as seen in Fig 3).
Re claim 32, Olson discloses providing the medical article (Col 2, Lines 48-51).

Allowable Subject Matter
Claims 18 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 18 was previously indicated as containing allowable subject matter in the Office Action dated 8/24/2020.  Claim 30 recites a similar limitation as that of claim 18 and is allowable for the same reasons.
Response to Arguments
Applicant's arguments filed 2/22/201 have been fully considered.
Regarding the Olson reference, Applicant argues that one of ordinary skill in the art would not have looked to the field of hydraulic connectors for inspiration to solve problems arising with medical products. The Examiner respectfully disagrees. Although the device of Olson may not be disclosed as being used in the medical field, it is reasonably pertinent to the problem to be solved by Applicant’s device (that is, allowing flow through a connector only when engaged by another connector) and thus qualifies as analogous art. One of ordinary skill in the art would recognize that valves explicitly disclosed for medical use are not the only prior art that must be explored and/or applied; rather, as per Stevenson v. Int'l Trade Comm., 612 F.2d 546, 550, 204 USPQ 276, 280 (CCPA 1979), “in a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist”. One of ordinary skill in the art would recognize that a hydraulic valve like that of Olson and Applicant’s medical valve can both be used for transferring any fluidic material. For a similar example, please see In re Bigio, 381 F.3d 1320, 1325-26, 72 USPQ2d 1209, 1211-12 (Fed. Cir. 2004) that set forth that a toothbrush and a hair brush are analogous art as they both can be used to brush hair. 
Regarding the amendments made to claim 23, Applicant argues that Doyle does not disclose at least one opening being moveable with the valve member as now claimed and that Olson does not disclose a housing comprising a proximal region that is separate from but joined with the a distal region as now claimed. The Examiner notes 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783